Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 29, 2017 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-31340 THE CATO CORPORATION (Exact name of registrant as specified in its charter) Delaware 56-0484485 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8100 Denmark Road, Charlotte, North Carolina 28273-5975 (Address of principal executive offices) (Zip Code) (704) 554-8510 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer þ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ¨ Emerging growth company ¨ (Do not check if a smaller reporting company) If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X As of April 29, 2017, there were 23,999,753 shares of ClassA common stock and 1,755,601 shares of ClassB common stock outstanding. THE CATO CORPORATION FORM 10-Q Quarter Ended April 29, 2017 Table of Contents Page No. PART I – FINANCIAL INFORMATION (UNAUDITED) Item 1. Financial Statements (Unaudited): Condensed Consolidated Statements of Income and Comprehensive Income 2 For the Three Months Ended April 29, 2017 and April 30, 2016 Condensed Consolidated Balance Sheets 3 At April 29, 2017 and January 28, 2017 Condensed Consolidated Statements of Cash Flows 4 For the Three Months Ended April 29, 2017 and April 30, 2016 Notes to Condensed Consolidated Financial Statements 5 - 15 For the Three Months Ended April 29, 2017 and April 30, 2016 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 – 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II – OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits 26 Signatures 27 2 Table of Contents PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS THE CATO CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended April 29, 2017 April 30, 2016 (Dollars in thousands, except per share data) REVENUES Retail sales $ 237,655 $ 285,497 Other revenue (principally finance charges, late fees and layaway charges) 2,086 2,476 Total revenues 239,741 287,973 COSTS AND EXPENSES, NET Cost of goods sold (exclusive of depreciation shown below) 145,783 163,973 Selling, general and administrative (exclusive of depreciation shown below) 63,780 71,071 Depreciation 5,060 5,676 Interest and other income (942) (2,928) Cost and expenses, net 213,681 237,792 Income before income taxes 26,060 50,181 Income tax expense 3,827 14,307 Net income $ 22,233 $ 35,874 Basic earnings per share $ 0.85 $ 1.29 Diluted earnings per share $ 0.85 $ 1.29 Dividends per share $ 0.33 $ 0.30 Comprehensive income: Net income $ 22,233 $ 35,874 Unrealized gain (loss) on available-for-sale securities, net of deferred income taxes of $259 and $94 for April 29, 2017 433 153 and April 30, 2016, respectively Comprehensive income $ 22,666 $ 36,027 See notes to condensed consolidated financial statements (unaudited). 3 Table of Contents THE CATO CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) April 29, 2017 January 28, 2017 (Dollars in thousands) ASSETS Current Assets: Cash and cash equivalents $ 52,424 $ 47,234 Short-term investments 178,930 201,233 Restricted cash and investments 3,695 3,691 Accounts receivable, net of allowance for doubtful accounts of $1,144 and $1,348 at April 29, 2017 and January 28, 2017, respectively 32,298 30,336 Merchandise inventories 131,784 145,682 Prepaid expenses and other current assets 14,571 15,632 Total Current Assets 413,702 443,808 Property and equipment – net 124,650 126,386 Noncurrent deferred income taxes 12,500 13,773 Other assets 22,718 22,357 Total Assets $ 573,570 $ 606,324 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ 83,125 $ 105,249 Accrued expenses 56,403 61,313 Accrued bonus and benefits 2,284 3,068 Accrued income taxes 2,282 2,282 Total Current Liabilities 144,094 171,912 Other noncurrent liabilities 49,675 50,509 Stockholders' Equity: Preferred stock, $100 par value per share, 100,000 shares authorized, none issued - - Class A common stock, $0.033 par value per share, 50,000,000 shares authorized; issued 23,999,753 shares and 24,853,129 shares at April 29, 2017 and January 28, 2017, respectively 806 837 Convertible Class B common stock, $0.033 par value per share, 15,000,000 shares authorized; issued 1,755,601 shares and 1,751,576 shares at April 29, 2017 and January 28, 2017, respectively 58 58 Additional paid-in capital 95,955 95,207 Retained earnings 282,763 288,015 Accumulated other comprehensive income 219 (214) Total Stockholders' Equity 379,801 383,903 Total Liabilities and Stockholders’ Equity $ 573,570 $ 606,324 See notes to condensed consolidated financial statements (unaudited). 4 Table of Contents THE CATO CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended April 29, 2017 April 30, 2016 (Dollars in thousands) Operating Activities: Net income $ 22,233 $ 35,874 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 5,060 5,676 Provision for doubtful accounts 54 246 Purchase premium and premium amortization of investments 657 4 Share-based compensation 449 394 Excess tax benefits from share-based compensation - (62) Deferred income taxes 1,015 - Loss on disposal of property and equipment 246 936 Changes in operating assets and liabilities which provided (used) cash: Accounts receivable (2,015) (1,057) Merchandise inventories 13,897 6,935 Prepaid and other assets 936 (462) Accrued income taxes - 10,551 Accounts payable, accrued expenses and other liabilities (26,932) (22,875) Net cash provided by operating activities 15,600 36,160 Investing Activities: Expenditures for property and equipment (3,446) (6,030) Purchase of short-term investments (9,770) (36,900) Sales of short-term investments 32,304 10,683 Purchase of other assets (654) (63) Change in restricted cash and investments (5) (2) Net cash provided/(used) in investing activities 18,429 (32,312) Financing Activities: Dividends paid (8,677) (8,318) Repurchase of common stock (20,464) (7,100) Proceeds from line of credit 21,000 - Payments to line of credit (21,000) - Proceeds from employee stock purchase plan 207 209 Excess tax benefits from share-based compensation - 62 Proceeds from stock options exercised 95 230 Net cash used in financing activities (28,839) (14,917) Net increase/(decrease) in cash and cash equivalents 5,190 (11,069) Cash and cash equivalents at beginning of period 47,234 67,057 Cash and cash equivalents at end of period $ 52,424 $ 55,988 Non-cash activity: Accrued other assets and property and equipment $ 999 $ 218 Accrued treasury stock 231 - See notes to condensed consolidated financial statements (unaudited). 5 Table of Contents THE CATO CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE MONTHS ENDED APRIL 29, 2, 2016 NOTE 1- GENERAL: The condensed consolidated financial statements as of April 29, 2017 and for the thirteen week period ended April 29, 2017 and April 30, 2016 have been prepared from the accounting records of The Cato Corporation and its wholly-owned subsidiaries (the “Company”), and all amounts shown are unaudited. In the opinion of management, all adjustments considered necessary for a fair statement have been included. All such adjustments are of a normal, recurring nature unless otherwise noted. The results of the interim period may not be indicative of the results expected for the entire year. The interim financial statements should be read in conjunction with the consolidated financial statements and notes thereto, included in the
